No. 131-28

          I N THE SUPREME COURT O THE STATE O MONTANA
                                 F           F

                                         1975



THE STATE O M N A A on t h e R e l a t i o n
                 F OTN
of ROBERT L. WOODAHL, A t t o r n e y G e n e r a l
of t h e S t a t e of l"lntana,

                            Relator,



THE DISTRICT COURT O THE FIRST JUDICIAL
                         F
DISTRICT O THE STATE O MONTANA, i n and
              F               F
f o r t h e County o f Lewis and C h r k and t h e
HON. N T ALLEN, P r e s i d i n g Judge,
         A

                            Respondents.



ORIGINAL PROCEEDING :

Counsel o f Record:

      For Relator :

             Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
              Montana
             Richard Dzivi, S p e c i a l A s s i st a n t Attorney General,
              a r g u e d , Helena, Montana
             Thomas Beers, A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
              Helena, Montana

      F o r Respondent :

             K n l g h t , Dahood, Mackay and McLean, Anaconda,
              Montana
             Wade Dahood a r g u e d , Anaconda, Montana



                                                Submitted:         August 21, 1975

                                                   Decided:        SEP 5 1975
Filed :    , < Q$   a
                    m
PER CURIAM:
             This i s an a p p l i c a t i o n f o r a W r i t of Supervisory Control
or other appropriate w r i t .                 The s t a t e of Montana, through i t s
Attorney General, Robert L. Woodahl, r e q u e s t s t h a t t h e w r i t be
d i r e c t e d t o t h e d i s t r i c t c o u r t of t h e F i r s t J u d i c i a l D i s t r i c t ,
and t h e p r e s i d i n g judge, Hon. Nat Allen, w i t h r e s p e c t t o t h e
causes e n t i t l e d S t a t e of Montana v. John J . Carden, a.k.a.                             James
J. Carden, Cause No. 3937, and S t a t e of Montana v. John J.
Carden, a.k.a.           James J. Carden and Gloria ( ~ u s e k )Carden, Cause
No. 3938.
             The f a c t s l e a d i n g up t o t h e p e t i t i o n f o r t h e w r i t show
t h a t on December 20, 1974, t h e s t a t e of Montana made a p p l i c a t i o n
f o r l e a v e t o f i l e Informations i n causes No. 3937 and No. 3938.
O December 20, 1974, l e a v e was g r a n t e d i n cause No. 3938.
 n                                                                                                   On
January 9, 1975, t h e Ilon. Nat Allen assumed j u r i s d i c t i o n o f both
causes No. 3937 and No. 3938 a f t e r Judges Gordon R. Bennett and
P e t e r Meloy of t h e F i r s t J u d i c i a l D i s t r i c t v o l u n t a r i l y withdrew
from t h o s e c a s e s .      O January 14, 1975, t h e Hon. Nat Allen granted
                                 n
l e a v e t o f i l e t h e Information i n c a u s e No. 3937.                     The i n i t i a l
defense motions of both c a s e s were f i l e d on February 10, 1975,
and t h e defense b r i e f was f i l e d on February 28, 1975.                             Oral
argument was heard on t h e i s s u e of t h e p e t i t i o n f o r judgment of
contempt a g a i n s t t h e Attorney General, e t , a l . , and t h e p e t i t i o n
f o r judgment of contempt a g a i n s t t h e defendant, John J. Carden.
O March 24, 1975, Judge Allen r u l e d upon t h e s e i s s u e s .
 n                                                                                              O March
                                                                                                 n
1 9 , 1975, t h e c o u r t extended t h e time f o r f i l i n g of b r i e f s f o r
defendant u n t i l A p r i l 21, 1975, and t h e s t a t e u n t i l May 21, 1975,
and defendant u n t i l May 30, 1975, t o r e p l y .                       A l l b r i e f s were
f i l e d w i t h i n t h e time e x t e n s i o n s o f t h e c o u r t .
             O August 4 , 1975, pursuant t o s e c t i o n 95-1709, R.C.M.
              n
1947, t h e Attorney General moved t h e d i s t r i c t c o u r t f o r an o r d e r
t o s u b s t i t u t e judge i n causes No. 3937 and No. 3938.
            O August 11, 1975, by w r i t t e n o r d e r , t h e Hon. Nat Allen
             n
ordered t h e Attorney General's motion f o r s u b s t i t u t i o n of judge
on both causes No. 3937 and No. 3938 b e denied and ordered
s t r i c k e n from t h e r e c o r d .   The c o u r t s t a t e d t h i s reason:
             h he attempt by t h e Attorney General t o s u b s t i t u t e
            a judge a f t e r t h e m a t t e r was submitted and pending
            d e c i s i o n by t h e Court i s d e l i b e r a t e abuse of t h e
            d i s q u a l i f y i n g s t a t u t e , and i f allowed would d e s t r o y
            t h e e f f i c i e n c y of a l l D i s t r i c t Courts."
            Therefore, t h e Attorney General has p e t i t i o n e d t h i s
Court f o r a Writ of Supervisory Control o r o t h e r a p p r o p r i a t e
w r i t i n s t r u c t i n g t h e Hon. Nat Allen t o i s s u e t h e o r d e r of sub-
stitution.
             Petitioner presents these three issues f o r t h i s c o u r t ' s
review:
             1)    Whether t h e motion of s u b s t i t u t i o n         o f judge,
submitted by t h e s t a t e of Montana was proper and whether i t
comported w i t h a 1 1 c o n d i t i o n s precedent t o s e c t i o n 95-1709, R.C.M.


             2)    Whether, looking t o t h e r e a s o n i n g of Judge Allen
above, t h e cause had been i n f a c t submitted t o him; and
             3)    Whether t h e Hon. Nat Allen must r e l i n q u i s h a l l j u r i s -
d i c t i o n t o t h e above c a s e s e f f e c t i v e upon t h e f i l i n g of t h e motion.
             P e t i t i o n e r contends t h a t he has complied w i t h a l l of t h e
requirements of s e c t i o n 95-1709.               That s e c t i o n i n p e r t i n e n t p a r t
provides :

             "(a) The defendant o r t h e p r o s e c u t i o n may move t h e
             c o u r t i n w r i t i n g f o r a s u b s t i t u t i o n of judge on t h e
             ground t h a t he cannot have a f a i r and i m p a r t i a l h e a r i n g
             o r t r i a l b e f o r e s a i d judge. The motion s h a l l be made
             a t l e a s t f i f t e e n (15) days p r i o r t o t h e t r i a l of t h e
             c a s e , o r any r e t r i a l t h e r e o f a f t e r a p p e a l , except f o r
             good cause shown. Upon t h e f i l i n g of such a motion t h e
             judge a g a i n s t whom t h e motion i s f i l e d s h a l l be without
            authority t o a c t f u r t h e r i n the criminal action,
            motion o r proceeding b u t t h e p r o v i s i o n s of t h i s
            s e c t i o n do n o t a p p l y t o t h e arrangement of t h e
            i a l e n d a r , t h e r e g u l a t i o n of t h e o r d e r of b u s i n e s s ,
            izhe power of t r a n s f e r r i n g t h e c r i m i n a l a c t i o n o r
            proceeding t o some o t h e r c o u r t , nor t o t h e power of
            c a l l i n g i n a n o t h e r judge t o s i t and a c t i n such
            c r i m i n a l a c t i o n o r proceeding, providing t h a t no
            judge s h a l l s o a r r a n g e t h e c a l e n d a r a s t o d e f e a t t h e
            ourposes of t h i s s e c t i o n . Not more than one (1)
             iudge can be d i s q u a l i f i e d i n t h e c r i m i n a l a c t i o n o r
            proceeding, a t t h e i n s t a n c e of t h e p r o s e c u t i o n and n o t
            more than (1) judge a t t h e i n s t a n c e of t h e defendant
            or defendants. I
            P e t i t i o n e r ' s motion f o r s u b s t i t u t i o n was made i n w r i t i n g

b e i o r e a n y t r i a l d a t e was s e t .   The grounds and r e a s o n s upon

which t h e motion was based was t h a t t h e s t a t e "cannot have a

f a i r and i m p a r t i a l h e a r i n g o r t r i a l b e f o r e s a i d judge.   I'   There-

f o r e , having reviewed a l l t h e f a c t s of t h i s c a s e a t t h e d a t e of

t h e h e a r i n g , we f i n d p e t i t i o n e r has complied w i t h a l l t h e c o n d i t i o n s

precedent t o s e c t i o n 95-1709.

            The second i s s u e then i s whether t h e r e a s o n i n g of Judge
A l l e r l i n h i s o r d e r d a t e d August 11, 1975, f o r n o t d i s q u a l i f y i n g

himself:

            "The a t t e m p t by t h e Attorney General t o s u b s t i t u t e
            a judge a f t e r t h e m a t t e r was submitted and pending
            d e c i s i o n by t h e Court i s d e l i b e r a t e abuse of t h e
            d i s q u a l i f y i n g s t a t u t e , and i f allowed would d e s t r o y
           che e f f i c i e n c y of a l l D i s t r i c t Courts. 11

was a v a l i d r e a s o n which would a l l o w Judge Allen t o maintain
j u r i s d i c t i o n over t h e two c a u s e s b e f o r e him.
            Respondent a r g u e s :
            II
                 J u s t i c e and f a i r n e s s r e q u i r e s t h a t a judge cannot
            b e d i s q u a l i f i e d a s t o a motion b e f o r e t h e c o u r t
            where t h e h e a r i n g on t h e m a t t e r had been h e l d , a l l
            b r i e f s were submitted by b o t h s i d e s , and t h e m a t t e r
            had been deemed submitted t o t h e judge f o r h i s de-
            c i s i o n . II
            This Court has reviewed t h e e n t i r e r e c o r d of c a u s e s No.
3937 and !jo.          3938 and nowhere can we f i n d any e n t r y i n t h e r e c o r d
which would show t h a t any motion was pending b e f o r e t h e c o u r t
o r deemed submitted by t h e c o u r t a t t h e time t h e motion f o r sub-

s t i t u t i o n of judge was made t o t h e d i s t r i c t c o u r t by t h e p e t i t i o n e r .
W will
 e            n o t c o n s i d e r r e p r e s e n t a t i o n s of p a r t i e s a f t e r t h e
f a c t o r r e p r e s e n t a t i o n s dehors t h e r e c o r d s .     W therefore find
                                                                            e
r e s p o n d e n t ' s argument t h a t a judge cannot be d i s q u a l i f i e d when
a motion i s submitted t o t h a t judge, i n a p p l i c a b l e t o t h e f a c t
s i t u a t i o n now b e f o r e u s .
           The f i n a l i s s u e presented t o t h i s Court i s whether
t h e Hon. Mat Allen must r e l i n q u i s h a l l j u r i s d i c t i o n t o t h e
causes i n q u e s t i o n .      W f i n d t h a t s i n c e p e t i t i o n e r has complied
                                   e
w i t h a l l c o n d i t i o n s precedent t o s e c t i o n 95-1709 and t h e r e has
been no showing by respondent of any f a c t s which would e s t a b l i s h
noncompliance w i t h t h a t s t a t u t e , t h e Hon. Nat Allen must r e l i n -
q u i s h a l l j u r i s d i c t i o n t o t h e c a s e s i n q u e s t i o n e f f e c t i v e upon
t h e d a t e of t h e f i l i n g o f t h e motion of s u b s t i t u t i o n of judge.
           This opinion s h a l l c o n s t i t u t e a W r i t of Supervisory
Control o r d e r i n g t h a t t h e h e r e t o f o r e mentirnd o r d e r of August 11,
1975, b e s e t a s i d e and a n n u l l e d ; and d i r e c t i n g Hon. Nat Allen t o
r e l i n q u i s h j u r i s d i c t i o n so t h a t a n o t h e r judge may b e c a l l e d i n
t o assume j u r i s d i c t i o n over c r i m i n a l causes No. 3937 and No. 3938.




             Hon. Jack L. Green, D i s t r i c t Judge, s a t f o r Nr. J u s t i c e
Gene B. Daly i n t h e above e n t i t l e d o r i g i n a l proceeding.